Citation Nr: 0309931	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which found that the veteran was not entitled to a 
rating in excess of 10 percent for his prostatitis.  The RO 
in Houston, Texas, currently has jurisdiction over the 
veteran's claims folder, and granted an increased rating of 
20 percent for this disability by a March 2002 Supplemental 
Statement of the Case (SSOC), effective May 15, 1997.

This case was previously before the Board in September 2000, 
at which time it was remanded for additional development, to 
include further testing/examination.  As a preliminary 
matter, the Board finds that the RO substantially complied 
with these remand directives in that new examinations were 
accorded to the veteran in January 2001.  Accordingly, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board also notes that it undertook additional development 
with respect to this case pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  This development has now been 
completed, the veteran was informed of the results of this 
development, and no response has been received by or on 
behalf of the veteran regarding these results.  Accordingly, 
the Board will now address the merits of the underlying 
claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected prostatitis is manifest 
by urinary frequency, with intervals ranging from 1 1/2 to 3 
hours.

3.  The competent medical evidence consistently shows that 
the veteran's service-connected prostatitis is manifest by 
urinary incontinence, which requires the use of absorbent 
materials.  Prior to November 3, 1999, the record reflects 
that the absorbent materials had to be changed 2 to 4 times 
per day.  As of and since November 3, 1999, the record 
reflects that the veteran has had urinary incontinence, as 
well as stress incontinence, which requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the veteran's 
service-connected prostatitis prior to November 3, 1999, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.115b, Diagnostic Code 7527 (2002).

2.  The criteria for a rating of 60 percent for the veteran's 
prostatitis are met, as of and since November 3, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5013A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.115b, Diagnostic Code 7527 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did not explicitly refer to the 
VCAA when it adjudicated the case below.  Nevertheless, the 
Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents such as correspondence dated in December 1997, the 
February 1998 rating decision, correspondence dated in March 
1999, the April 1999 Statement of the Case (SOC), 
correspondence dated in September 2000, the March 2002 SSOC, 
as well as correspondence sent by the Board in December 2002 
and February 2003.  In essence, the veteran was informed of 
the applicable criteria for a higher disability rating, 
informed that he had to identify any pertinent medical 
records applicable to his claim and that VA would attempt to 
obtain any such records he identified, and was kept apprised 
of VA's efforts to develop his claim.  As such, he was 
informed of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding the duty to assist, the veteran 
has been accorded several examinations in relation to this 
claim, and he has not indicated that the disability has 
increased in severity since the last examination.  Further, 
it does not appear that he has identified any pertinent 
evidence that has not been obtained or requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

As already mentioned, it does not appear that the RO 
specifically referred to the VCAA when it adjudicated the 
case below.  However, for the reasons stated above, the Board 
has found that VA's duties under the VCAA have been 
fulfilled.  Further, the RO considered all of the relevant 
evidence of record, as well as all of the applicable law and 
regulations regarding the evaluation of the veteran's 
disability, when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Background.  Service connection was established for the 
veteran's prostatitis by an October 1948 Board decision.  A 
10 percent rating was subsequently assigned for this 
disability, effective February 3, 1948.

The current increased rating claim includes various VA and 
private medical records which cover a period through 2003.  
Among other things, these records reflect complaints of 
urinary incontinence on a variety of occasions.  

Medical records dated in October 1997 reflect that the 
veteran underwent a cystoscopy with transurethral injection 
of collagen.  Findings following this procedure included 
prostatic urethral scarring on the right side greater than 
the left, with fair coaptation after procedure.

Records dated in February 1998 reflect, in part, that the 
veteran requested incontinence pads.  He reported that he did 
not want a "diaper" because they were made for stool, not 
urine, and were not absorbent enough.  He also reported that 
the condom catheter gave him a rash.  

Records dated in August 1998 note that the veteran had type 
III urinary incontinence, status-post collagen injection in 
October 1997.  It was reported that he was still incontinent, 
and required 3 pads per day.  Subsequent records from January 
1999 also note that the veteran required 3 pads per day.

The veteran underwent a VA genitourinary (GU) examination in 
April 1999, at which it was noted he had a history of urinary 
incontinence since 1943, that he had not had any worsening in 
terms of his incontinence or his urinary stream, and had not 
seen any blood in his urine.  He denied any history of stone 
disease.  It was further noted that he had a transurethral 
resection of the prostate in 1985 for urinary tract 
obstruction by history, that his urinary incontinence did not 
change before or after this operation, and that he 
subsequently underwent 2 episodes of collagen injection to 
help with his incontinence, but without success.  Further, he 
reported daytime frequency every 2 hours since 1993, and that 
he used incontinence pads 3 times a day since 1993.  He 
denied any history of renal colic, acute pyelonephritis, and 
reported he had not been hospitalized for urinary tract 
disease within the past several years.  He also denied a 
history of urologic and mucus disease; did not have any 
current treatment with urinary catheterization or dilations; 
had not had any drainage procedures; and he did not utilize 
any specific dietary therapies.  It was noted that his 
current medication had not modified his symptomatology at 
all.

On examination, the veteran was found to have a normal penis, 
with a penile prosthesis in place which was not tender, did 
not appear to be infected, and appeared to be in good 
position.  No lesions were noted.  His testicles were 
descended bilaterally, with both measuring approximately 20 
cc in size, with tenderness in the epididymis or the stigmoid 
colon with testicular thickening.  However, there were no 
testicular masses noted on examination.  Further, his digital 
rectal examination showed a 25-g prostate which had no 
nodules, but was tender to palpation.  He had normal peroneal 
and genital sensation, with peripheral pulses being 2+/4.  
Moreover, it was noted that the veteran did not have any 
diagnostic tests in terms of his prostatitis which were 
visible in the computer.  Based on the foregoing, the 
examiner diagnosed possible chronic prostatitis, but stated 
that he did not have any information to support this, and 
that in order to make such a diagnosis the veteran would need 
a urinalysis and a VB3.

Records dated November 3, 1999 note that the veteran 
complained of urgency and urge continence, primarily the 
latter.  It was noted that he was not using pads at that time 
because they irritated his skin, but that he used to use 4 to 
5 per day.  He also complained of stress urinary incontinence 
with coughing, sneezing, or valsalva.  Similar findings were 
noted by records dated in December 1999.  Also in December 
1999, the veteran underwent a urodynamic study in which he 
complained of frequency every 2 hours, and reported that he 
wore adult depends and pads.  Diagnosis following this study 
was stress urinary incontinence at low pressures, and low 
volumes, with detrussor hyperreflexia at volumes less than 
90cc.  

In accord with the Board's September 2000 remand directives, 
the veteran underwent a new VA GU examination in January 
2001, as well a VA general medical examination.  

At the VA general medical examination, it was noted that the 
veteran's claims folder and electronic progress notes were 
reviewed.  The veteran reported, in part, that he did not 
wear diapers, but that he had to use absorbent pads, about 5 
to 6 per day, approximately 2 to 4 at night and 2 to 3 during 
the day.  He also reported that his last dilatation was 6 
months earlier; that his last urinary tract infection was one 
year ago; and that he had a continual drainage or leakage of 
urine.  Further, it was stated that he had been to the GU 
clinic on multiple occasions.  Genitorectal examination was 
deferred to the GU examiner.  Diagnosis following examination 
was prostatitis, and it was noted that the GU examiner would 
comment on these symptoms.

At the VA GU examination, the veteran reported that he had 
urinary frequency of 2 to 3 hours, and nocturia times 2 to 3.  
He further reported that he did not have incontinence during 
the day, but that he did have it occasionally at night, 
during which he wore 1 to 2 pads.  His surgical history was 
also noted.  Moreover, he denied recurrent urinary tract 
infection, bladder stones, renal colic, and treatment for any 
sort of GU malignancy.  In addition, it was noted that a 
urodynamic study had revealed a small hyperflexic bladder.  
His current medications were also noted.  On examination, it 
was noted that the veteran had a semi-rigid penile prosthesis 
placed in 1992, and that he was unhappy with its cosmetic 
appearance.  However, his history and physical examination 
were otherwise unremarkable.  For example, his testicles were 
found to be normal, bilaterally, and nontender.  His penis 
was found to be consistent with a semi-rigid penile implant.  
It was also noted that after having explained his symptoms, 
the veteran understood and no longer desired to be screened 
for prostate cancer.  Diagnoses following examination were 
status-post transurethral resection of the prostate; status-
post semi-rigid penile prosthesis placement; and stress 
urinary incontinence for which the veteran was on medical 
management.

In an April 2002 statement, the veteran contended that he met 
the criteria necessary for a 40 percent rating for his 
service-connected prostatitis.  He asserted that he had to 
wear the depends style absorbent materials due to 
incontinence occurrences which were extremely frequent.  
However, he reported that he currently had a major problem 
with allergic reactions to the materials/plastics in the 
absorbent pads, and, thus, had to discontinue the pads for 
the time being in the hope this conditions would clear.

In September 2002, the Board requested that the January 2001 
VA GU examiner provide clarification with respect to his 
examination findings.  Specifically, the examiner was 
requested to provide a written opinion as to whether the 
veteran's urinary incontinence was a symptom of his service-
connected chronic prostatitis or was due to some other 
unrelated nonservice-connected disorder.  Further, to the 
extent possible, the examiner was to distinguish any symptoms 
and functional impairment due to the service-connected 
prostatitis from any symptoms and functional impairment 
attributable to any nonservice-connected GU disorder that 
might be present, to include the status post transurethral 
resection of the prostate for benign prostatic hypertrophy in 
December 1984.  If the original examiner was unavailable, 
then the requested opinions were to be promulgated by another 
appropriately qualified VA clinician.

A new VA clinician subsequently provided a medical opinion 
regarding the veteran's case in January 2003 that was based 
upon a review of the evidence in the claims folder, including 
the January 2001 VA GU examination.  In pertinent part, the 
examiner stated that the veteran's prostatitis was associated 
with urinary frequency, having to go to the bathroom every 1 
1/2 to 2 hours, which was associated with leakage of urine as 
well as local skin irritation.  This clinician also noted 
that the veteran had undergone a transurethral resection of 
the prostate in December 1984, but that this did not improve 
his problems with urinary incontinence and frequency, and 
that it had in fact worsened his symptoms.  However, the 
clinician's opinion was that the veteran's urinary 
incontinence was a symptom of his service-connected chronic 
prostatitis, and was not due to any other unrelated 
nonservice-connected disorder.  It was also this clinician's 
opinion that the transurethral resection of the prostate that 
was performed in 1984 did not improve his urinary symptoms, 
nor did it contribute in any fashion to the urinary 
incontinence.  Further, the clinician stated that the veteran 
had no other nonservice-connected GU disorder at the present 
time.  Moreover, the clinician emphasized that he had 
thoroughly reviewed the veteran's claims folder, and felt 
that the veteran should receive full compensation regarding 
his condition of urinary continence as it pertained to his 
chronic prostatitis.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's service-connected prostatitis is evaluated 
pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527, which provides that prostate 
gland injuries, infections, hypertrophy, postoperative 
residuals: rate as voiding dysfunction or urinary tract 
infection, whichever is predominant.  Voiding dysfunction and 
urinary tract infections are evaluated pursuant to 38 C.F.R. 
§ 4.115a (ratings of the genitourinary system-dysfunctions).  
Here, the record reflects that the symptomatology of the 
veteran's prostatitis is predominantly manifested by symptoms 
of voiding dysfunction, rather than urinary tract infection.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding. 

Urine leakage involves ratings ranging from 20 to 60 percent.  
A 20 percent evaluation contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
evaluation contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation.  A 20 percent evaluation contemplates a 
daytime voiding interval of between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating is warranted for a daytime voiding interval of 
less than one hour, or awakening to void 5 or more times per 
night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable (zero percent) to 30 percent.  A 
noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of 40 percent for his 
prostatitis prior to November 3, 1999, and to a rating of 60 
percent thereafter.

Initially, the Board notes that the medical evidence reflects 
that the veteran's prostatitis is manifested by urinary 
frequency, with reported intervals ranging between 1 1/2 to 3 
hours.  This corresponds to the current rating of 20 percent 
under Diagnostic Code 7527 based on urinary frequency.

The Board also finds that the medical records consistently 
show that the veteran's service-connected prostatitis is 
manifested by urinary incontinence.  As detailed above, the 
pertinent medical records note such findings on various 
occasions.  Moreover, the January 2003 VA medical opinion, 
which was promulgated based upon a review of the claims 
folder, determined that this urinary incontinence was a 
symptom of the service-connected chronic prostatitis, and was 
not due to any other unrelated nonservice-connected disorder.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

With respect to the severity of the veteran's urinary 
incontinence, the Board notes that prior to November 3, 1999, 
the record reflects that the absorbent materials had to be 
changed 2 to 4 times per day.  Specifically, medical records 
dated in August 1998 and January 1999 state that he used 3 
pads per day, as did the April 1999 VA GU examination.  This 
corresponds to the criteria for a rating of 40 percent under 
Diagnostic Code 7527 based upon urinary leakage.

The Board also notes that beginning November 3, 1999, the 
record reflects that the veteran had urinary incontinence, as 
well as stress incontinence, which requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  Specifically, records 
dated November 3, 1999, as well as subsequent records in 
December 1999, indicated that he had used absorbent pads 4 to 
5 times per day.  Further, at the January 2001 VA general 
medical examination, the veteran reported that he had to use 
absorbent pads, about 5 to 6 per day, approximately 2 to 4 at 
night and 2 to 3 during the day.  However, he also reported 
at the January 2001 VA GU examination that he did not have 
incontinence during the day, but that he did have it 
occasionally at night, during which he wore 1 to 2 pads.  The 
Board also notes that he reported in the medical records 
dated in November and December 1999, as well as the April 
2002 statement, that he was not actually using the absorbent 
pads at that time due to the fact that these materials 
irritated his skin.  Nevertheless, the Board notes that the 
clinician who promulgated the January 2003 VA medical opinion 
emphasized that he had thoroughly reviewed the veteran's 
claims folder, and felt that the veteran should receive full 
compensation regarding his condition of urinary continence as 
it pertained to his chronic prostatitis.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that, as of and since November 3, 1999, the 
severity of the service-connected prostatitis more nearly 
approximates the criteria for a rating of 60 percent under 
Diagnostic Code 7527.  38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 
4.115b.

The 60 percent rating is the maximum schedular rating 
available under VA regulations for symptoms of voiding 
dysfunction.  Further, the Board reiterates that, prior to 
November 3, 1999,  the record does not reflect that the 
veteran's urinary incontinence required the use of absorbent 
materials which had to be changed more than 4 times a day.  
As detailed above, the records prior to this date have 
consistently shown that he used 3 absorbent pads per day.  
The first indication that more than 4 pads were required was 
the medical records of November 3, 1999.  As such, this was 
the first date the record indicates that this level of 
severity was factually ascertainable.  Thus, the veteran is 
not entitled to a 60 percent rating prior to this date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As an additional matter, the Board notes that the criteria 
for obstructed voiding does not provide for a rating in 
excess of 30 percent.  Inasmuch as the Board has determined 
the veteran is entitled to a rating of 40 percent for the 
prostatitis prior to November 3, 1999, and to a rating of 60 
percent thereafter, this criteria is inapplicable in the 
instant case.

The Board has considered whether ratings higher than 40 and 
60 percent for prostatitis, during the periods of time noted 
above, are warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  The Board does not have the authority 
to assign an extraschedular rating in the first instance, 
although it may consider whether referral of the case to 
appropriate VA officials is warranted for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case with regard to the veteran's prostatitis, 
and the schedular 40 and 60 percent ratings which have been 
granted as the result of this instant Board decision 
adequately compensates him for the related industrial 
impairment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  It is pertinent to note that the rating criteria for 
urinary incontinence are quite specific and that the 40 and 
60 percent evaluations take into account significant 
functional impairment.  Thus the Board finds no basis for 
referral of the case for extraschedular consideration.



ORDER

Entitlement to a 40 percent rating for prostatitis prior to 
November 3, 1999, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a 60 percent rating for prostatitis as of and 
since November 3, 1999, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

